Citation Nr: 0927564	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

2. Entitlement to an increased rating for degenerative 
changes of the lumbar spine with radiculopathy and limitation 
of motion, currently evaluated as 60 percent disabling. 

3. Entitlement to an effective dater earlier than 
March 21, 2000, for the grant of a 60 percent rating for 
degenerative changes of the lumbar spine with radiculopathy 
and limitation of motion. 

4. Entitlement to an effective date earlier than August 19, 
1999, for the grant of service connection for PTSD. 

5. Entitlement to an effective date earlier than 
August 19, 1999, for the grant of a total rating based upon 
individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to 
June 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted, in pertinent part, 
service connection for PTSD and assigned a 30 percent rating, 
effective March 21, 2000; granted a 60 percent rating for 
service-connected degenerative changes of the lumbar spine 
with radiculopathy and limitation of motion, effective 
March 21, 2000, and granted a TDIU, effective March 21, 2000. 

In an August 2005 rating decision, the RO assigned an 
effective date of August 19, 1999, for the grant of service 
connection for PTSD and for the grant of a TDIU. 

Although the Veteran was previously represented by counsel, 
in April 2006 the attorney notified VA that he no longer 
represented the Veteran. In May 2006, the Veteran was given 
the opportunity to select a new representative and inform VA 
within 30 days of the letter. VA received no response. 
Therefore, the Veteran is currently unrepresented, and it is 
assumed that he has decided to represent himself. 

In February 2008, the Board remanded the issues of earlier 
effective dates for the grant of service connection for PTSD 
and the grant of a TDIU. The Board then noted that after the 
March 2005 RO rating decision that granted service connection 
for PTSD and granted a TDIU, the veteran expressed 
disagreement with the rating decision in an April 2005 notice 
of disagreement (NOD). In an August 2005 rating decision, the 
RO granted earlier effective dates for the grant of service 
connection for PTSD and the grant of a TDIU; however, the 
veteran continued to voice disagreement with the effective 
dates assigned for service connection for PTSD and for the 
grant of a TDIU, as is shown in a September 2005 statement 
that he desired earlier effective dates for the claims.  
Although the RO found in August 2005 that these issues were 
"cancelled," they remain in appellate status.  Manlincon v. 
West, 12 Vet.App. 238, 240 (1999). 

Because these issues were not addressed after remand, they 
are again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Further, because the decision as to the correct effective 
date of the grant of service connection may have an impact 
upon consideration of the correct initial rating of service 
connection for PTSD, these claims are inextricably 
intertwined, and consideration of the issue of the initially-
assigned disability rating for PTSD will be deferred pending 
the RO/AMC's action.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

FINDINGS OF FACT

1. Since September 23, 2002, the Veteran's degenerative 
changes of the lumbosacral spine with radiculopathy and 
limitation of motion is not characterized by unfavorable 
ankylosis of the entire spine. 

2. By rating decision of March 1998, the 20 percent rating 
for degenerative changes of the lumbar spine with 
radiculopathy and limitation of motion was increased to 40 
percent, effective July 1997. Notice of the increase was 
provided in March 1998, with no appeal of the increase made. 

3. The Veteran filed a claim for an increased rating for 
degenerative changes of the lumbar spine with radiculopathy 
and limitation of motion on March 21, 2000, without receipt 
by VA of intervening indications of entitlement to a higher 
rating. 

4. It was not factually ascertainable prior to 
March 21, 2000, that degenerative changes of the lumbar spine 
with radiculopathy and limitation of motion was productive of 
symptomatology pronounced in degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.


CONCLUSIONS OF LAW

1. The criteria in excess of a 60 percent rating from March 
21, 2000 for degenerative changes of the lumbar spine with 
radiculopathy and limitation of motion are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 prior to September 23, 2002, 
Diagnostic Code 5243 since September 23, 2002. 

2. An effective date earlier than March 21, 2000, for a 
60 percent rating for degenerative changes of the lumbar 
spine with radiculopathy and limitation of motion is not 
warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(b)(2)(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. 

Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
an April 2008 letter issued pursuant to a Board remand in 
February 2008. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran was notified in accordance with Dingess in 
April 2008. Further, since the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the Veteran's claim, the Veteran 
received notice in April 2008 as to evidence he should 
provide VA to substantiate his claim. He was advised that he 
should provide information as to the effect his degenerative 
changes of the lumbar spine with radiculopathy and limitation 
of motion had on him and how it had increased in disability. 
He was told he could submit statements discussing his 
disabilities' symptoms from people who have witnessed how 
they affect him. He was told that VA could assist him in 
obtaining medical records, employment records, and records 
from other Federal agencies. 

In April 2009, the Veteran was issued a Supplemental 
Statement of the Case (SSOC) which readjudicated the claim 
and reiterated the rating criteria. He was informed in his 
April 2009 SSOC, that he had 30 days to provide additional 
comments or evidence to support her claim. None was received. 
Thus, any error in failing to provide the Veteran sufficient 
notice at the outset did not affect the essential fairness of 
the increased rating claim, and post-adjudicatory notice 
rendered any facial non-compliance with Vazquez-Flores not 
prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and statements from the Veteran. The Veteran was 
also given the opportunity to submit any additional records 
that he may have. There are no known additional records or 
information to obtain. 

A hearing was offered and the Veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claims.


Increased Rating

The Veteran contends that his degenerative changes of the 
lumbar spine with radiculopathy and limitation of motion are 
more severe than the current 60 percent rating reflects. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating in excess of 60 percent for degenerative 
changes of the lumbar spine with radiculopathy and limitation 
of motion, and the appeal will be denied. 

Service connection was established for low back pain with 
slight limitation of motion, secondary to his service-
connected foot condition by rating decision of 
September 1993. A 10 percent rating was assigned, effective 
from August 1993. By rating decision of October 1996, the 
Veteran's back condition was evaluated and was increased to 
20 percent, effective September 1996. By rating decision of 
March 1998, the Veteran's back condition was recharacterized 
as degenerative changes of the lumbar spine with 
radiculopathy and limitation of motion and the rating was 
increased from 20 percent to 40 percent, effective July 1997. 

The Veteran submitted the current claim for an increased 
rating on March 21, 2000.  By rating decision of March 2005, 
the Veteran's degenerative changes of the lumbar spine with 
radiculopathy and limitation of motion rating was increased 
from 40 percent to 60 percent, effective March 21, 2000. The 
evaluation has been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992). Moreover, 
since September 2002, one of the criteria under which the 
Veteran's back disorder may be evaluated was revised, and the 
claim should be evaluated under all criteria since that time. 

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002). Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine. 68 
Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome. Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date. VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:
A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Board also observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal. The previously applicable criteria, 
in effect prior to September 23, 2002, provided a 10 percent 
rating for mild intervertebral disc syndrome; a 20 percent 
rating when it was moderate, recurring attacks; and a 40 
percent rating when severe with recurring attacks with 
intermittent relief. A maximum 60 percent rating is assigned 
for intervertebral disc syndrome when the condition is 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002). Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243. The regulations remained the same in effect. 
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined. It also deleted the old 
Note 2.

As noted, the Veteran's claim for an increased rating was 
received in March 2000. The record of VA outpatient treatment 
records from July 1999 to October 2004 showed that the 
Veteran complained of low back pain. In July 1999, the 
Veteran was referred for occupational therapy to assess his 
functional capacity and limitations. As for the Veteran's 
lumbar spine, he was not able to stand continuously for more 
than 3 minutes; was unable to crouch or stoop; and had poor 
balance. In August 1999, he was seen on an outpatient basis 
complaining of increased pain in the back and legs. He 
requested a prescription of Percocet for the pain. The 
diagnosis was lumbosacral spine degenerative joint disease. 
He was provided the prescription of Percocet. In April 2001, 
he complained of low back pain. In March 2002, he was 
prescribed morphine for his back pain. In October 2004, he 
complained of chronic back pain. He used Canadian crutches 
because of his pain. He indicated that he now used a 
transcutaneous electrical nerve stimulation (TENS) unit and 
that this helped with his back pain. 

In August 2004, the Veteran underwent a VA examination. He 
complained of radiating pain primarily to the right hip and 
occasionally to the left. He had not had any surgery. He 
previously had two epidural injections that were very 
helpful. He used a TENS unit that was noted to be successful 
in part. He related that he used two canes, used Tramadol for 
pain, and was unable to do certain activities of daily living 
such as bending over and or picking anything up from the 
floor. Range of motion testing was forward flexion of 
40 degrees without pain; 50 degrees with pain; extension of 
20 degrees without pain; 25 degrees with pain; rotation right 
or left to 15 degrees without pain; 20 degrees with pain. His 
range of motion was not additionally limited by pain, 
weakness, or lack of endurance. He also had bilateral 
straight leg raising at 60 degrees. He had absent Achilles 
reflexes in both legs with two dermatomes on the right side 
that had hyperesthesia at L5 and there was one on the right. 
The diagnosis was L5-S1 radiculopathy. S1 on the left side 
due to lumbar spine disease. 

The maximum rating for the Veteran's lumbar spine disability 
prior to September 2003 was 60 percent. The Veteran has had a 
60 percent throughout this rating period. In order to warrant 
more than a 60 percent rating, the Veteran must be rated on 
an extraschedular basis. There is no evidence of record 
showing the Veteran's lumbar spine disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned schedular 
disability ratings. There is also no indication that the 
Veteran's claimed condition has necessitated frequent periods 
of hospitalization during the pendency of this appeal. He has 
not had any hospitalization for his service-connected lumbar 
spine with radiculopathy and limitation of motion during this 
appeals period. 

The Veteran's lumbar spine symptoms are shown to be 
contemplated on a schedular basis. As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v . Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

In September 2002, VA revised diagnosing and evaluating 
intervertebral disc syndrome. Effective September 2003, the 
general rating formula for disease and injuries of the spine 
requires unfavorable ankylosis of the entire spine in order 
to warrant a 100 percent rating. A review of the medical 
evidence since that time shows no ankylosis of the spine and 
therefore does not warrant in excess of 60 percent under this 
rating criteria. 

As to evaluating the Veteran's back disorder under 
intervertebral disc syndrome (Diagnostic Code 5243) the 
Veteran does not warrant an increased rating. The maximum 
rating warranted under this diagnostic code is 60 percent, 
which is the rating the Veteran's lumbar condition is already 
rated as. Again, in order to warrant in excess of a 60 
percent rating, the Veteran would require a rating on an 
extraschedular basis. This has not been shown. 38 C.F.R. 
§ 3.321(b)(1),

The regular schedular standards applied in the current case 
adequately describe and provide for the Veteran's disability 
level. Therefore, the Veteran's degenerative changes of the 
lumbar spine with radiculopathy and limitation of motion 
warrant no more than the 60 percent rating at any time during 
this appellate period. 


Earlier Effective Date

The Veteran asserts that a 60 percent rating is warranted for 
degenerative changes of the lumbar spine with radiculopathy 
and limitation of motion prior to March 21, 2000. He 
maintains that he should have been rated 60 percent for 
degenerative changes of the lumbar spine with radiculopathy 
and limitation of motion prior to that time. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999). A claim for increased rating, however, shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran initially filed a claim for entitlement to 
service connection for a lumbar spine condition, secondary to 
his service-connected right foot condition in August 1993. By 
rating decision of September 1993, service connection for 
mechanical low back pain with slight limitation of motion of 
the lumbar spine, secondary to the Veteran's service-
connected foot condition was granted. A 10 percent rating was 
awarded, effective August 11, 1993, the date of claim. By 
rating decision of October 1996, the Veteran's back condition 
was evaluated and was increased to 20 percent, effective 
September 1996. By rating decision of March 1998, the 
Veteran's back condition was recharacterized as degenerative 
changes of the lumbar spine with radiculopathy and limitation 
of motion and the rating was increased from 20 percent to 40 
percent, effective July 1997. Notice of the increased rating 
was provided to the Veteran in a letter of March 1998 with 
notice of his appellate rights. No response was received from 
the Veteran regarding his increased rating claim. 

As noted above, on March 21, 2000, VA received a claim for an 
increased rating for the Veteran's lumbar spine condition. By 
rating decision of March 2005, the Veteran's degenerative 
changes of the lumbar spine with radiculopathy and limitation 
of motion rating was increased from 40 percent to 60 percent, 
effective March 21, 2000. 

In this matter, no evidence was submitted or is of record 
within the period between the March 1998 notice letter of the 
increased rating for the Veteran's lumbar spine rating and 
the March 21, 2000 claim for an increased rating for 
degenerative changes of the lumbar spine with radiculopathy 
and limitation of motion, sufficient to rate the veteran's 
lumbar condition more than 40 percent disabling - in 
particular for the one year prior to receipt of his most 
recent claim. 

Moreover, in the stated interim, there were no formal or 
informal claim for an increased rating for the back disorder. 
Cf. 38 C.F.R. § 3.151(a) (2007) with 38 C.F.R. § 3.155(a) 
(2008). In sum, there is no written communication requesting 
a determination of entitlement or evidences a belief in 
entitlement to a benefit, 38 C.F.R. § 3.1(p) (2008); or one 
which adequately identifies the benefit sought. 38 C.F.R. § 
3.155(a); see Mansfield v. Peake, 525 F.3d 1312 (Fed. Cir. 
2008) (Holding that application for relief under Federal Tort 
Claims Act did not evidence an intent to file for a benefit); 
Ellington v. Nicholson, 22 Vet. App. 141 (List of symptoms on 
medical report did not constitute an informal claim, absent 
intent to file for benefit); Rodriquez v. West, 189 F.3d 1351 
(Fed. Cir. 1999); (Holding that an informal claim application 
must be written); Crawford v. Brown, 5 Vet. app. 33 (1993) 
(Affirming Board's finding that a written request for 
authorization for outpatient treatment was not an informal 
claim for disability benefits); Westberry v. West, 12 Vet. 
App. 510 (1999) (Phone call from veteran's estranged widow 
informing the VA of the veteran's death was a request for 
information, not an informal claim for death pension 
benefits). 

Additionally, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the Court held that a freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality. The RO increased the Veteran's 
rating from 20 percent to 40 percent by rating decision of 
March 1998, for degenerative changes of the lumbar spine with 
radiculopathy and limitation of motion. The Veteran was 
provided notice of the increased rating and his ability to 
appeal those findings in a March 1998 letter. He did not 
appeal those findings within one year of the notice letter 
and that claim became final. No medical evidence between the 
March 21, 2000 claim for an increase and one year prior to 
that claim, showed evidence of disability warranting a 
60 percent disability. Since the earliest date it was 
ascertainable that an increase in disability had occurred did 
not occur prior to March 21, 2000, an effective date earlier 
than March 21, 2000 for a 60 percent rating for degenerative 
changes of the lumbar spine with radiculopathy and limitation 
of motion is not warranted. 


ORDER

An increased rating for degenerative changes of the lumbar 
spine with radiculopathy and limitation of motion is denied. 

An effective date earlier than March 21, 2000, for a 
60 percent rating for degenerative changes of the lumbar 
spine with radiculopathy and limitation of motion is denied.


REMAND

In the Board's February 2008 remand, the Board remanded the 
issues of entitlement to an earlier effective date for the 
grant of service connection for PTSD and entitlement to an 
earlier effective date for the grant of a TDIU. The Veteran 
voiced disagreement with the effective dates assigned for the 
grant of service connection for PTSD and for the grant of 
TDIU. The claims file did not contain a statement of the case 
(SOC) for either of these effective date claims. The Board 
then remanded theses issues for the issuance of an SOC. See 
Manlicon v. West, 12 Vet.App. 238, 240 (1999). This was not 
done. It has been held that compliance by the Board or the RO 
is neither optional nor discretionary. Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following action: 

The Veteran and his representative, if he 
has one, should be provided a statement 
of the case (SOC) regarding entitlement 
to an earlier effective date for the 
grant of service connection for PTSD and 
entitlement to an earlier effective date 
for the grant of a TDIU in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefits 
sought, or the withdrawal of the 
Veteran's NOD. If the Veteran perfects an 
appeal by timely submitting a substantive 
appeal, the matter should be returned to 
the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted, the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD is held in abeyance until the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD is resolved. 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


